





EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June 20, 2016,
among Syniverse Corporation, a Delaware corporation (“Syniverse” and, together
with any Subsidiaries and Affiliates as may employ Executive from time to time,
and any successor(s) thereto, the “Company”) and Timothy Moss (“Executive”).
WHEREAS, the services of Executive and his managerial and professional
experience are of value to the Company;
WHEREAS, the Company desires to employ Executive as its Executive Vice
President, Global Product and Strategy upon the terms and conditions set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement. The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on June 20, 2016 (the “Start Date”) and
ending on the third (3rd) anniversary thereof, unless earlier terminated as
provided in Section 4. The employment term hereunder shall be automatically
renewed for successive one-year periods (each an “Extension Term” and together
with the Initial Term, the “Employment Period”), unless either party hereto
gives written notice of non-renewal to the other no later than ninety (90) days
prior to the expiration of the Initial Term or any Extension Term, as
applicable.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall serve as Executive Vice
President, Global Vice President and Strategy of the Company, and shall have the
normal duties, responsibilities, functions and authority of such position,
subject to the power and authority of the Board of Directors of Syniverse (the
“Board”) and the Company’s Chief Executive Officer to expand or limit such
duties, responsibilities, functions and authority and the power and authority of
the Board (and the boards of directors of any Subsidiaries or Affiliates of
Syniverse that may employ Executive from time to time, as applicable) to
overrule actions of officers of the Company; provided that such permitted
limitations may, nevertheless, constitute “Good Reason” under Section 8. During
the Employment Period, Executive shall render such administrative, financial and
other executive and managerial services to the Company and its Affiliates which
are consistent with Executive’s position (including service as an officer or
director of any such Affiliate) as the Board may from time to time direct.
(b)    During the Employment Period, Executive shall report to the Chief
Executive Officer of the Company and shall devote his best efforts and his full
business time and attention








 
53327703.2

--------------------------------------------------------------------------------





(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its Affiliates.
Executive shall perform his duties, responsibilities and functions to the
Company and its Affiliates hereunder to the best of his abilities in a diligent,
trustworthy, professional and efficient manner and shall comply with the
Company’s and its Affiliates’ policies and procedures in all material respects.
In performing his duties and exercising his authority under the Agreement,
Executive shall develop, support and implement the business and strategic plans
approved from time to time by the Board. During the Employment Period, Executive
shall not accept other employment, serve as an officer or director of, or
otherwise perform services for compensation for, any other entity without the
prior written consent of the Board; provided that Executive may serve as an
officer or director of or otherwise participate in IMG Venture Group, KSI Data
Services, LLC, and ERAD, LLC, as well as purely educational, welfare, social,
religious and civic organizations so long as such activities do not interfere
with Executive’s employment hereunder.
(c)    The Company and Executive agree that Executive shall relocate to Tampa,
Florida prior to December 31, 2016 and that during the Employment Period
Executive’s principal location of employment with the Company shall be in Tampa,
Florida. The Company shall pay Executive a one-time gross lump sum relocation
bonus in the amount of One Hundred Fifty Thousand Dollars ($150,000) (the
“Relocation Bonus”) to be paid to Executive no later than July 1, 2016. If
Executive’s employment is terminated for Cause or if he resigns without Good
Reason within twelve months of the Start Date, Executive must repay the
Relocation Bonus, calculated on a pro-rata basis, within six (6) months of such
termination or resignation..


3.    Compensation and Benefits.
(a)    During the Employment Period, Executive’s base salary shall be Four
Hundred Sixty Thousand Dollars ($460,000) per annum (as increased from time to
time as provided below, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). The Board or the Compensation Committee
thereof (either such entity, the “Compensation Committee”) shall review the Base
Salary each year during the Employment Period, and Executive may receive
increases (but no decreases) in his Base Salary from time to time, based upon
his performance, subject to approval of the Compensation Committee. In addition,
during the Employment Period, Executive shall be entitled to participate in the
Company’s employee benefit programs for which other senior executive employees
of the Company are generally eligible. The Company has the authority to cancel
or change the benefit plans and programs it offers to its employees at any time.
(b)    In addition to Base Salary, Executive will have an opportunity to earn a
cash bonus (the “Annual Bonus”) each calendar year ending during the Employment
Period, commencing with calendar year 2016, as determined by the Compensation
Committee, with a target annual bonus equal to eighty percent (80%) of
Executive’s Base Salary (the “Target Bonus”) with respect to each calendar year
during the Employment Period, based upon the achievement with respect to any
calendar year of performance objectives as approved by the Compensation
Committee (the “Bonus Objectives”) and a subjective review of Executive’s


2






 
53327703.2

--------------------------------------------------------------------------------





performance during each year by the Compensation Committee. The Bonus Objectives
will be financial and/or other objective targets that the Compensation Committee
reasonably believes are reasonably attainable at the time that they are set.
Such bonus amounts, if any, shall be payable no later than the March 31st.
following the end of each calendar year and, except as otherwise provided in
Section 4, so long as Executive remains in the employ of the Company on December
31 of such calendar year. Notwithstanding anything to the contrary herein,
Executive’s Annual Bonus for the calendar year 2016 shall be at least equal
(prior to pro ration) to the Target Bonus (i.e. 80% of his current Base Salary)
regardless of Company performance and shall be pro-rated based on the number of
months Executive works during calendar year 2016. For purposes of clarity,
Executive’s Annual Bonus for the calendar year 2016 shall be at least One
Hundred Eighty Four Thousand Dollars ($184,000).
(c)    Equity Awards.
(i)    Promptly after the Start Date, Syniverse shall grant Executive an option
(the “Option”) to purchase 500,000 shares of common stock of Syniverse, par
value $0.01 (“Common Stock”), under the 2011 Equity Plan of Syniverse
Corporation, as it may be amended from time to time (the “2011 Equity Plan”),
and an award agreement thereunder. Subject to Executive’s continued employment
through the applicable vesting date, the Option shall vest ratably over a 4 year
period, with twenty five percent (25%) of the Option vesting on each anniversary
date of the grant date. The exercise price per share subject to the Option shall
equal the fair market value of a share of Common Stock on the date of grant,
which on the date hereof is $10.00.
(ii)    Promptly after the Start Date, Syniverse shall grant Executive 100,000
restricted stock units (the “RSUs”) under the 2011 Equity Plan and an award
agreement thereunder. Subject to Executive’s continued employment through the
applicable vesting date, a percentage of the RSUs shall vest on the dates set
forth below and shall thereupon be settled in shares of common stock of
Syniverse, par value $0.01 (“Common Stock”), in accordance with the applicable
award agreement:
Vesting Date
Percentage of RSUs Vesting
18 month Anniversary of Grant Date
50%
36 month Anniversary of Grant Date
50%



(iii)    Notwithstanding anything to the contrary in this Agreement or any award
agreement with respect to the Option or the RSUs, subject to Executive’s
continued employment for the period beginning on the Start Date and ending on
the date of the consummation of a Change in Control, any equity awards
(including, without limitation, the RSUs and the Option)


3






 
53327703.2

--------------------------------------------------------------------------------





granted to Executive under the 2011 Equity Plan (or any successor thereto) that
have not otherwise vested prior to such Change in Control shall become vested
immediately prior to such Change in Control (and subject to the consummation of
such Change in Control). For the avoidance of doubt, any conflict between this
Section 3(c)(iii) and any provision of an applicable award agreement related to
Option or the RSUs shall be controlled by the terms of this Section.
(iv)    Executive may, upon written notice to Syniverse within thirty (30) days
of the Start Date, elect to purchase up to 50,000 shares of Common Stock from
Syniverse at the fair market value of such shares on the date of purchase. Such
purchase shall be consummated within thirty (30) days following the Start Date
and the purchased shares shall be subject to the terms of the 2011 Equity Plan
and a stock purchase agreement thereunder and the Management Stockholders
Agreement of Syniverse Corporation, dated as of April 6, 2011, by and among
Syniverse, certain Investors, and certain individual stockholders who are party
thereto, as amended.
(d)    During the Employment Period, the Company shall reimburse Executive for
all reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.
(e)    All amounts payable to Executive as compensation hereunder, including,
without limitation, any equity awards issued to Executive, shall be subject to
all required and customary withholding by the Company as provided in Section 18
herein.
4.    Termination. Subject to Section 25:
(a)    Executive’s employment with the Company may be terminated for Cause at
any time by resolution approved by no less than a majority of the members of the
Board; provided that, to the extent the underlying reasons for Cause are
curable, as determined by the Board in its good faith discretion, no termination
for Cause shall be treated as such until the 30th day following the date on
which the Company has provided written notice to Executive of the Board’s
decision to terminate Executive for Cause (such notice to include specific
reasons for the Board’s decision) and within such 30-day period Executive is
provided a reasonable opportunity to address the Board and to cure the
underlying reasons for the Cause termination; provided, further, that the
Company reserves the right to require that Executive not report to work or
otherwise perform any duties during such 30-day period, unless such a
requirement would prevent Executive from curing the underlying reasons
identified by the Board. Upon such a termination, the Company shall have no
obligation to Executive other than the payment of Executive’s earned and unpaid
compensation to the effective date of such termination and as provided in
Section 4(g).
(b)    If during the Employment Period, Executive shall become ill, mentally or
physically disabled, or otherwise incapacitated so as to be unable regularly to
perform the duties of his position for a period in excess of ninety (90)
consecutive days or more than one hundred twenty (120) days in any consecutive
twelve (12) month period (“Permanent Disability”), then


4






 
53327703.2

--------------------------------------------------------------------------------





the Company shall have the right to terminate Executive’s employment with the
Company upon written notice to Executive. In the event of Executive’s death or
in the event the Company terminates Executive’s employment as a result of his
Permanent Disability, Executive or Executive’s estate shall be entitled to the
benefits that he would have been entitled to receive if Executive’s employment
had been terminated by the Company without Cause pursuant to Section 4(d)
(subject to the provisos and conditions set forth therein); provided, however,
that, except as provided in Sections 4(d) and (g), the Company shall have no
other obligation to Executive or Executive’s estate pursuant to this Agreement
in the event of Executive’s death or in the event that Executive’s employment
with the Company is terminated as a result of his Permanent Disability.
(c)    Executive may voluntarily resign from his employment with the Company
without Good Reason (including, without limitation, due to Executive’s
non-renewal of this Agreement pursuant to Section 1), provided that Executive
shall provide the Company with ninety (90) days advance written notice (which
notice requirement may be waived, in whole or in part, by the Company in its
sole discretion) of his intent to terminate. Upon such a termination, the
Company shall have no obligation other than the payment of Executive’s earned
but unpaid compensation to the effective date of such termination and as
provided in Section 4(g).
(d)    Executive’s employment with the Company may be terminated at any time by
the Company without Cause. If the Company terminates Executive’s employment
without Cause or purportedly for Cause but without complying with the provisions
of Section 4(a), the Company shall have the following obligations to Executive
(but excluding any other obligation, except as provided in Section 4(g), to
Executive pursuant to this Agreement):
(i)    The continuation of his Base Salary, as severance, payable in
substantially equal biweekly payments commencing on the first biweekly payroll
date coincident with or immediately following the date of termination, and if no
biweekly payroll date is due to occur within thirty-one (31) days of the date of
termination, commencing on the date of termination, and ending one year after
commencement of the severance payments;
(ii)    Executive shall be entitled to receive any unpaid Annual Bonus for the
previous fiscal year and an amount equal to the Target Bonus (i.e., 80% of his
current Base Salary) for the then current fiscal year (regardless of Company
performance), such unpaid Annual Bonus to be paid at such times as it would be
payable pursuant to Section 3(b) if Executive’s employment had not been
terminated and such amount equal to the Target Bonus for the then current fiscal
year to be paid at such times as the Annual Bonus for the then current fiscal
year would be payable pursuant to Section 3(b) had Executive’s employment not
terminated;
(iii)    If Executive makes a timely election for continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the group health plans provided to Executive at the time of such
termination (the “Welfare Plans”), the Company shall timely pay that portion of
the COBRA premium that the Company pays for other senior executive employees
with the same coverage for the shorter of (A) twelve (12) months and (B) the
period that Executive is eligible for COBRA continuation coverage;


5






 
53327703.2

--------------------------------------------------------------------------------





(iv)    With respect to the Option, notwithstanding anything to the contrary in
the award agreement related thereto, if such termination of Executive’s
employment occurs during (A) the period beginning on the date of the Option
grant and ending on the first anniversary thereof (the “First Year”),
twenty-five percent (25%) of the Option shall automatically become vested and
exercisable (to the extent not otherwise then exercisable); (B) the period
beginning on date following the end of the First Year and ending on the first
anniversary thereof (the “Second Year”), fifty percent (50%) of the Option shall
automatically become vested and exercisable (to the extent not otherwise then
exercisable); (C) the period beginning on the date following the end of the
Second Year and ending on the first anniversary thereof (the “Third Year”),
seventy-five percent (75%) of the Option shall automatically become vested and
exercisable (to the extent not otherwise then exercisable), and (D) the period
beginning on the date following the end of the Third Year and ending on the
first anniversary thereof, one hundred percent (100%) of the Option shall
automatically become vested and exercisable in full. For the avoidance of doubt,
the percentage of the Option that will become vested and exercisable pursuant to
this Section 4(d)(iv) shall equal the additional percentage of the Option that
would have otherwise become vested and exercisable had Executive remained
employed by the Company through the vesting date next following the date of
termination (for the avoidance of doubt, any conflict between this Section
4(d)(vi) and any provision of an applicable award agreement related to the
Option shall be controlled by the terms of this Section); and
(v)    With respect to the RSUs, notwithstanding anything to the contrary in the
award agreement related thereto, if such termination of Executive’s employment
occurs during (A) the period beginning on the date of the RSU grant and ending
on the 18 month anniversary thereof (the “RSU First Period”), fifty percent
(50%) of the RSUs shall automatically become vested (to the extent not otherwise
then vested) and be settled in accordance with their terms; and (B) the period
beginning on the date following the end of the RSU First Period and ending on
the 18 month anniversary thereof (the “RSU Second Period”), one hundred percent
(100%) of the RSUs shall automatically become vested (to the extent not
otherwise then vested) and be settled in accordance with their terms. For the
avoidance of doubt, the percentage of the RSUs that will become vested pursuant
to this Section 4(d)(v) shall equal the additional percentage of the RSUs that
would have otherwise become vested had Executive remained employed by the
Company through the vesting date next following the date of termination (for the
avoidance of doubt, any conflict between this Section 4(d)(v) and any provision
of an applicable award agreement related to the RSUs shall be controlled by the
terms of this Section);
(vi)    Notwithstanding snything to the contrary in the award agreements related
to the Option and the RSUs, the unvested portion of Option and the unvested
RSUs, as of the date of such termination of Executive’s employment (and
immediately following any accelerated vesting described in Section 4(d)(iv) and
(v)) (collectively the “Unvested Equity Awards”) shall remain outstanding and
not expire until the 181st day following the date of such termination of
Executive’s employment and if and only if such termination occurs within the
180-day period immediately prior to the consummation of a Change in Control,
then (A) any portion of the Option that has not otherwise theretofor become
vested and exercisable shall automatically become vested and exercisable as of
the date of the Change in Control (subject to the consummation of such Change in
Control) and (B) the RSUs that have not otherwise theretofore


6






 
53327703.2

--------------------------------------------------------------------------------





become vested shall automatically become vested as of the date of the Change in
Control (subject to the consummation of such Change in Control);
provided, however, that the continuation of such salary and benefits and any
right to acceleration of vesting and exercisability of the Option and RSUs shall
cease on the occurrence of any circumstance or event that would constitute Cause
under Section 8 (including any material breach of the covenants contained in
Section 5 or Section 6 below); provided, further, that the Company’s payment of
Executive’s COBRA premium under the Welfare Plans shall cease at such time as
Executive is offered comparable coverage with a subsequent employer. For the
avoidance of doubt, Unvested Equity Awards shall not, at any time after
termination of employment, be eligible for vesting based on the passage of time
(as described in Sections 3(d)(ii) and (iii)), further, any conflict between
this Section 4(d)(vi) and any provision of an applicable award agreement related
to the Option or the RSUs shall be controlled by the terms of this Section.
(e)    Subject to Section 25(f), Executive’s employment with the Company may be
terminated by Executive for Good Reason on thirty (30) days advance written
notice to the Company, which notice shall detail the specific basis for such
termination. The Company shall be given the opportunity to cure the basis for
such termination in accordance with the timeframes set out in Section 25(f). If
Executive terminates his employment under this Section 4(e), Executive shall be
entitled to receive the same benefits as if his employment had been terminated
by the Company without Cause under Section 4(d) (subject to the provisos and
conditions set forth therein).
(f)    Executive’s employment with the Company may be terminated due to the
Company’s non-renewal of the Agreement pursuant to Section 1. In the event the
Company terminates Executive’s employment as a result of non-renewal of the
Agreement, Executive shall be entitled to the benefits that he would have been
entitled to receive if Executive’s employment had been terminated by the Company
without Cause pursuant to Section 4(d) (subject to the provisos and conditions
set forth therein).
(g)    Executive acknowledges that any payments and benefits under this Section
4 resulting from a termination of Executive’s employment with the Company are in
lieu of any and all claims that Executive may have against the Company and its
Affiliates (other than (i) benefits under the Company’s employee benefit plans
that by their terms survive termination of employment, (ii) benefits under
COBRA, (iii) rights with respect to unreimbursed business expenses, if any,
pursuant to Section 3(d) or 3(e), (iv) rights to indemnification under certain
indemnification arrangements for officers of the Company, and (v) rights with
respect to indemnification and insurance pursuant to Section 24), and represent
liquidated damages (and not a penalty). The Company shall require that Executive
execute and not revoke a release of claims, substantially in the form attached
hereto as Exhibit A, in accordance with Section 25(c) as a condition to
Executive’s receipt of such payments. The Company acknowledges that no such
payment shall be reduced by any amount Executive may earn or receive from
employment or other source after a Separation and that Executive shall have no
obligation to seek other employment or otherwise to mitigate the Company’s
payment obligations.


7






 
53327703.2

--------------------------------------------------------------------------------





5.    Confidential Information.
(a)    Obligation to Maintain Confidentiality. Executive acknowledges that the
information and data obtained by him during the course of his employment with
the Company and/or its Subsidiaries and Affiliates and his performance under
this Agreement concerning the business and affairs of the Company and its
Subsidiaries and Affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s and its Subsidiaries’ or
Affiliates’ business or industry of which Executive becomes aware during his
employment with the Company and/or its Subsidiaries and Affiliates prior to the
date hereof and during the Employment Period (collectively, “Confidential
Information”), are the property of the Company or such Subsidiaries and
Affiliates. Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for his own account any Confidential Information
without the Board’s prior written consent. Executive agrees to deliver to the
Company at a Separation, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company and its Subsidiaries and
Affiliates (including, without limitation, all acquisition prospects, lists and
contact information) which he may then possess or have under his control.
Notwithstanding the foregoing, the restrictions contained herein shall not apply
to any information which Executive can demonstrate by written record (i) was
already available to the public, otherwise than by breach of this Agreement,
(ii) was known by Executive prior to the disclosure to him of such information
by the Company, (iii) becomes available to Executive through third parties not
associated with the Company and not bound to keep the Company’s Confidential
Information confidential; or (iv) was the subject of a court order for Executive
to disclose, provided that Executive shall give the Company prompt notice of any
and all such requests for disclosure so that it may take all necessary or
desired action to avoid or limit disclosure.
(b)    Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Subsidiaries’ or
Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while employed by the Company or any of its Subsidiaries or
Affiliates (including any of the foregoing that constitutes any proprietary
information or records) (“Work Product”) belong to the Company or such
Subsidiary or Affiliate and Executive hereby assigns, and agrees to assign, all
of the above Work Product to the Company or to such Subsidiary or Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Subsidiary or Affiliate
shall own all rights therein. To the extent that any such copyrightable work is
not a “work made for hire,” Executive hereby assigns and agrees to assign to the
Company or such Subsidiary or Affiliate all right, title, and interest,
including without limitation, copyright in and to such copyrightable work.
Executive shall promptly disclose such Work Product and copyrightable work to
the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the


8






 
53327703.2

--------------------------------------------------------------------------------





Company’s or such Subsidiary’s or Affiliate’s ownership (including, without
limitation, assignments, consents, powers of attorney, and other instruments).
(c)    Third Party Information. Executive understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 5(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its Subsidiaries or Affiliates who need to know
such information in connection with their work for the Company or its
Subsidiaries or Affiliates) or use, except in connection with his work for the
Company or its Subsidiaries or Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing or required by
applicable law or by judicial, legislative or regulatory process.
(d)    Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its Subsidiaries or Affiliates any unpublished
documents or any property belonging to any former employer or any other Person
to whom Executive has an obligation of confidentiality unless consented to in
writing by the former employer or Person. Executive will use in the performance
of his duties only information which is (i) generally known and used by Persons
with training and experience comparable to Executive’s and that is (x) common
knowledge in the industry or (y) otherwise legally in the public domain, (ii)
otherwise provided or developed by the Company or any of its Subsidiaries or
Affiliates or (iii) in the case of materials, property or information belonging
to any former employer or other Person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
Person.
6.    Non-Compete, Non-Solicitation. Executive acknowledges that in the course
of his employment with the Company he will become familiar with the Company’s
and its Subsidiaries’ and Affiliates’ trade secrets and with other confidential
information concerning the Company and such Subsidiaries and Affiliates and that
his services will be of special, unique and extraordinary value to the Company
and such Subsidiaries and Affiliates. Therefore, Executive agrees that:
(a)    Noncompetition. During the Employment Period and for a period of one year
thereafter (the “Noncompete Period”), he shall not, anywhere in the world,
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in (A) any business relating to the
provision of mobile connectivity and interoperability solutions, including
roaming data clearinghouse and financial settlement services, SMS and MMS
messaging, wireless network and data transport services, revenue assurance
services, real-time intelligence tools and mobile engagement solutions, to
wireless carriers or enterprises, (B) any other type of business in which the
Company or one of its Affiliates is also engaged, or plans


9






 
53327703.2

--------------------------------------------------------------------------------





to be engaged, so long as Executive is materially involved in such business or
planned business on behalf of the Company or one of its Affiliates, or (C) any
business in which the Company or any of its Subsidiaries or Affiliates has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company or its Subsidiaries or
Affiliates during the six-month period immediately prior to a Separation.
provided, however, that Executive may own up to 2% of any class of an issuer’s
publicly traded securities.
(b)    Nonsolicitation. During the Noncompete Period, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company or its Subsidiaries or Affiliates to leave the
employ of the Company or such Subsidiary or Affiliate, or in any way interfere
with the relationship between the Company and any of its Subsidiaries or
Affiliates and any employee thereof, (ii) hire any person who was an employee of
the Company or any of its Subsidiaries or Affiliates within one year prior to
the time such employee was hired by Executive, (iii) induce or attempt to induce
any customer, supplier, licensee or other business relation of the Company or
any of its Subsidiaries or Affiliates to cease doing business with the Company
or such Subsidiary or Affiliate or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company and any Subsidiary or Affiliate or (iv) directly or indirectly acquire
or attempt to acquire an interest in any business relating to the business of
the Company or any of its Subsidiaries or Affiliates and with which the Company
and any of its Subsidiaries and Affiliates has, in the two-year period
immediately preceding a Separation, entertained discussions or has requested and
received information relating to the acquisition of such business by the Company
or any of its Subsidiaries or Affiliates; provided that Executive had material
knowledge related to any such potential acquisition.
(c)    Non-disparagement. During the Employment Period and thereafter, (i)
Executive agrees that he shall not make, or cause or assist any other person to
make, any statement or other communication to any third party which impugns or
attacks, or is otherwise critical of, in any material respect, the reputation,
business or character of the Company, any of its Affiliates or any of their
respective directors, officers or employees (collectively, “Company Persons”)
and (ii) the Company agrees that it shall instruct its officers and directors
not to make, or cause or assist any other person to make, any statement or other
communication to any third party which impugns or attacks, or is otherwise
critical of, in any material respect, the reputation, business or character of
Executive; provided that neither party shall be required to make any untruthful
statement or to violate any law; and provided, further, that either party may
make any truthful statement or communication to any third party which is made
for legitimate business purposes, or which clarifies or corrects any statement
or other communication by or on behalf of the other party, or, in the case of
the Company, any Company Person, which impugns or attacks, or is otherwise
critical of, in any material respect, the reputation, business or character of
either party or any Company Person.
(d)    Extension of Noncompete Period. The Noncompete Period shall be extended
by the length of any period during which Executive is in breach of the terms of
Sections 6(a) and (b).


10






 
53327703.2

--------------------------------------------------------------------------------





(e)    Enforcement. If, at the time of enforcement of Section 5 or this Section
6, a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company, its Subsidiaries or Affiliates or their successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof without posting a bond or other security.
(f)    Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 6 are in consideration of (i) employment with the Company and (ii)
additional good and valuable consideration as set forth in this Agreement. In
addition, Executive agrees and acknowledges that the restrictions contained in
Section 5 and this Section 6 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (A) that the business of
the Company and its Subsidiaries and Affiliates will be international in scope
and without geographical limitation, (B) notwithstanding the state of
incorporation or principal office of the Company or any of its Subsidiaries or
Affiliates, or any of their respective executives or employees (including
Executive), it is expected that the Company will have business activities and
have valuable business relationships within its industry throughout the world,
and (C) as part of his responsibilities, Executive will be traveling in
furtherance of the Company’s business and its relationships. Executive agrees
and acknowledges that the potential harm to the Company and its Subsidiaries and
Affiliates of the non-enforcement of Section 5 and this Section 6 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.
7.    Executive’s Representations. Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Executive do not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (b) Executive is not a party to or bound by (i)
any employment agreement with any other person or entity or (ii) any non-compete
agreement or confidentiality agreement with any other person or entity that
would in any way limit Executive’s ability to fulfill his obligations to the
Company under this Agreement or otherwise, and (c) upon the execution and
delivery of this Agreement by Syniverse, this Agreement shall be the valid and
binding obligation of Executive, enforceable in


11






 
53327703.2

--------------------------------------------------------------------------------





accordance with its terms. Executive hereby acknowledges and represents that he
has had the opportunity to consult with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.
8.    Definitions.
“Affiliate” means, (a) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (b) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor; provided that, with respect to the Company, “Affiliate” shall not
include any Person who would not be an Affiliate of the Company but for such
Person’s relationship to an Investor.
“Cause” shall mean (a) the commission of a felony or a crime involving moral
turpitude or the commission of fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, (b) grossly negligent or
willful conduct, including any act or omission involving dishonesty, tending to
bring the Company or any of its Subsidiaries into substantial public disgrace or
disrepute, (c) substantial and repeated failure (other than any such failure
resulting from Executive’s illness, disability or incapacity) to perform the
material duties of the office held by Executive as reasonably directed by the
Board, provided that a failure to attain financial, strategic or other
objectives is not, in and of itself, a failure to perform material duties, (d)
gross negligence or willful misconduct in connection with Executive’s employment
with the Company that causes material harm to the Company or any of its
Subsidiaries, provided that conduct is not “willful” if taken in good faith and
with a reasonable belief that such conduct was in the best interests of the
Company, or (e) any material breach of Sections 5, 6 or 7 or the first, second
(with respect to compliance with the Company’s and its Affiliates’ policies and
procedures) and fourth sentences of Section 2(b).
“Change in Control” means any transaction or series of transactions pursuant to
which any Person or group of related Persons other than the Investors in the
aggregate acquire(s) (i) beneficial ownership (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of equity securities of
Syniverse possessing the voting power (other than voting rights accruing only in
the event of a default, breach or event of noncompliance that has not yet
occurred) to elect a majority of the Board (whether by merger, consolidation,
reorganization, combination, sale or transfer of Syniverse’s equity,
securityholder or voting agreement, proxy, power of attorney or otherwise) or
(ii) all or substantially all of Syniverse’s and its Subsidiaries’ assets
determined on a consolidated basis; provided that a Public Offering shall not
constitute a Change in Control; provided, further, that any transaction or
series of transactions shall only constitute a Change in Control if such
transaction or series of transactions constitutes a “change in control event”
within the meaning of Section 409A of the Code (as defined below).
“Good Reason” means, subject to Section 25(f), without Executive’s prior written
consent, (a) requiring Executive to relocate his office outside of a 50-mile
radius from Tampa, Florida (it being understood that Executive shall be required
to travel to the extent necessary to


12






 
53327703.2

--------------------------------------------------------------------------------





meet the needs of the Company and its business); (b) Executive is assigned
duties which, in the aggregate, represent a material reduction of his
responsibilities as described by Section 2(a) or Executive’s title as Executive
Vice President, Global Product and Strategy Development is materially adversely
changed; (c) the Company reduces the Base Salary or Target Bonus as in effect on
the date hereof or as the same may be increased from time to time; (d) any
material reduction of the non-cash and non-equity benefits provided to Executive
pursuant to Section 3, other than in connection with a reduction in benefits
generally applicable to senior executives of the Company; or (e) in connection
with any Change in Control prior to the initial Public Offering of Syniverse or
any of its Subsidiaries, the acquiring Persons (or an Affiliate thereof) do not
assume this Agreement (or substitute an agreement with terms and conditions
substantially identical to (or more favorable than) the terms and conditions of
this Agreement).
“Investors” means Carlyle Partners V, L.P., a Delaware limited partnership,
Carlyle Partners V-A, L.P., a Delaware limited partnership, CP V Coinvestment A,
L.P., a Delaware limited partnership, CP V Coinvestment B, L.P., a Delaware
limited partnership, and Syniverse Coinvestment L.P., a Delaware limited
partnership, and their respective Affiliates.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of 1933, as amended, of equity securities of Syniverse
or any of its Subsidiaries (or a corporate successor thereto).
“Separation” means the occurrence of any termination event as outlined in
Sections 4(a), (b), (c), (d), (e) or (f).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.


13






 
53327703.2

--------------------------------------------------------------------------------





9.    Survival. Sections 4 through 25, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
10.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
To the address specified in the personnel files of the Company
Notices to the Company:
Syniverse Corporation
c/o The Carlyle Group
520 Madison Avenue
New York, NY 10022
Attention: James A. Attwood, Jr.
and
Syniverse Corporation
8125 Highwoods Palm Way
Tampa, Florida 33647
Attention: President
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.


14






 
53327703.2

--------------------------------------------------------------------------------





11.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
12.    Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
13.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
14.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
15.    Successors and Assigns; No Third Party Beneficiaries. This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
Syniverse and their respective heirs, successors and assigns, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of Syniverse. This Agreement shall
not confer any rights or remedies upon any person other than Executive, the
Company, the Company’s Affiliates and their respective heirs, successors and
permitted assigns.
16.    Choice of Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBIT
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR FLORIDA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.
17.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Syniverse (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.


15






 
53327703.2

--------------------------------------------------------------------------------





18.    Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Affiliates to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Affiliates or Executive’s ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its Affiliates
does not make such deductions or withholdings, Executive shall indemnify the
Company and its Affiliates for any amounts paid with respect to any such Taxes,
together with any interest, penalties and related expenses thereto.
19.    Consent to Jurisdiction. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of the United States District Court for the Middle
District of Florida, Tampa Division located in Tampa, Florida, for the purposes
of any suit, action or other proceeding arising out of this Agreement, any
related agreement or any transaction contemplated hereby or thereby. Each of the
parties hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in such court with respect to any matters to which it has submitted to
jurisdiction in this Section 19. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any related document or the
transactions contemplated hereby and thereby in the United States District Court
for the Middle District of Florida, Tampa Division located in Tampa, Florida,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
20.    Waiver of Jury Trial. As a specifically bargained for inducement for each
of the parties hereto to enter into this Agreement (after having the opportunity
to consult with counsel, if desired), each party hereto expressly waives the
right to trial by jury in any lawsuit or proceeding relating to or arising in
any way from this Agreement or the matters contemplated hereby.
21.    Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to any lines of business that the Company or its Affiliates derive more than
$50,000 annually of their revenue from or with respect to which the Company and
its Affiliates have made a significant investment (“Corporate Opportunities”).
Unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf or on behalf
of another person or entity in or with respect to whom Executive has any
economic interest.


16






 
53327703.2

--------------------------------------------------------------------------------





22.    Executive’s Cooperation. During the Employment Period and for a period of
two years thereafter, Executive shall cooperate with the Company and its
Affiliates in any internal investigation, any administrative, regulatory or
judicial investigation or proceeding or any dispute with a third party as
reasonably requested by the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this Section, the Company shall reimburse
Executive for reasonable travel expenses (including lodging and meals) upon
submission of receipts.
23.    Interpretation. Unless the context otherwise requires, references in this
Agreement to Sections are to Sections of this Agreement.
24.    Indemnification and Insurance. The Company shall indemnify Executive to
the fullest extent permitted by their respective Certificates of Incorporation
and By-Laws and the General Corporation Law of the State of Delaware. Executive
shall be entitled to indemnification and advancement of expenses on terms no
less favorable than those provided to any other officer or director of the
Company. The Company shall maintain officers’ and directors’ liability insurance
coverage for Executive while he is employed by the Company and, at all times
thereafter for the duration of any period of limitations during which any action
may be brought against Executive, in such amounts and to the same extent as the
Company covers any other officer or director of the Company.
25.    Provisions Relating to Section 409A of the Code.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Section 409A of the Code)
(“Section 409A”). Nevertheless, the tax treatment of the amounts or benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A. Any amounts payable solely on account
of an involuntary Separation from Service within the meaning of Section 409A
shall be excludible from the requirements of Section 409A, as short-term
deferral amounts to the maximum possible extent.
(b)    Separation from Service. Notwithstanding anything in this Agreement to
the contrary, to the extent required to comply with Section 409A, the severance
payments under Section 4(d)(i) and 4(d)(ii), whether payable by reason of
Sections 4(b), (d), (e) or (f), and any other amount or benefit that would
otherwise be payable or distributable hereunder by reason of Executive’s
termination of employment (collectively, the “Termination Benefits”), will not
be


17






 
53327703.2

--------------------------------------------------------------------------------





payable or distributable to Executive unless the circumstances giving rise to
such termination of employment meet any description or definition of “separation
from service” in Section 409A (without giving effect to any elective provisions
that may be available under such definition) (a “Separation from Service”). This
provision does not prohibit the vesting of any amount upon Executive’s
termination of employment or the determination of the amounts owed to him due to
such termination. If this provision prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Separation from Service, or
such later date as may be required by Section 4(g) herein.
(c)    Timing of Waiver and Release of Claims. Whenever in this Agreement the
provision of payment or benefit is conditioned on Executive’s execution and
non-revocation of a waiver and release of claims, such waiver and release must
be executed, and all revocation periods must have expired, within 60 days after
the date the Executive’s Separation from Service, but the Company may elect to
commence payment at any time during such 60-day period. Notwithstanding the
foregoing, in any case where the date of Separation from Service and the 60th
day following the date of Separation from Service fall in two separate taxable
years, any payments required to be made to Executive that are conditioned on the
waiver and release of claims and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year.
(d)    Timing of Reimbursements and In-kind Benefits. If Executive is entitled
to be paid or reimbursed for any taxable expenses under this Agreement,
including but not limited to Sections 3(d), 3(e) and 22, and such payments or
reimbursements are includible in Executive’s federal gross taxable income, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Executive to reimbursement
of such expenses shall be subject to liquidation or exchange for another
benefit.
(e)    Treatment of Installment Payments. Each installment payment of severance
benefits shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A.
(f)    Notice and Cure. Notwithstanding anything to the contrary herein, any
termination of Executive’s employment by Executive shall not constitute a
termination for Good Reason unless (i) Executive has provided written notice to
the Company of the existence of the condition constituting “Good Reason” within
ninety (90) days of the initial existence of such condition, (ii) the Company
has failed to remedy such condition within thirty (30) days of receiving written
notice thereof, and (iii) such termination occurs within two years of the
initial existence of such condition.
(g)    Specified Employee Delay. Notwithstanding anything in this Agreement to
the contrary, if and to the extent that any payment or benefit under this
Agreement, or under any other agreement, plan, award or arrangement of the
Company or its Affiliates, constitutes nonqualified deferred compensation for
purposes of Section 409A and is payable to Executive by


18






 
53327703.2

--------------------------------------------------------------------------------





reason of Executive’s Separation from Service, then, in the event that Executive
is deemed to be a “specified employee” within the meaning of Section 409A as
determined by the Company, such payment or benefit shall not be made or provided
until after the earlier of (i) the date that is the six (6) month anniversary of
the date of Executive’s Separation from Service and (ii) the date of Executive’s
death (the “Delayed Payment Date”). Any such payments and benefits to which
Executive would otherwise be entitled during the period following Executive’s
Separation from Service and ending on the Delayed Payment Date shall be paid or
provided within fifteen (15) days following the Delayed Payment Date (unless
another Section 409A compliant payment date is set forth in this Agreement or
the applicable arrangement). This Section 25(g) will apply only if and to the
extent required to avoid the accelerated taxation and additional taxes, interest
or penalties imposed under Section 409A.
* * * * *






19






 
53327703.2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




Syniverse Corporation




By:    /S/ STEPHEN C. GRAY
Its:    President and CEO


Executive




By:    /S/ TIMOTHY MOSS
Timothy Moss




 


20






 
53327703.2

--------------------------------------------------------------------------------





EXHIBIT A


WAIVER AND RELEASE OF CLAIMS AGREEMENT
In exchange for the payments and benefits described in that certain Employment
Agreement (the “Employment Agreement”), entered into between myself and
Syniverse Corporation, a Delaware corporation (together with any subsidiaries
and affiliates as may have employed me from time to time, and any successor(s)
thereto, the “Company”), dated June 16, 2016, I freely and voluntarily agree to
enter into and be bound by this Waiver and Release of Claims Agreement (the
“Release”):
1.    I acknowledge that the Company delivered this Release to me on
[06/16/2016].
2.    I acknowledge that, but for my execution of this Release, I would not be
entitled to receive the payments and benefits set forth in the Employment
Agreement.
3.    I, and anyone claiming through me (including without limitation my heirs,
and agents, representatives and assigns), hereby irrevocably waive and forever
release and discharge the Company, its parents, subsidiaries, affiliates,
officers, directors, employees, agents, predecessors, successors and assigns
(including, without limitation, Carlyle Partners V, L.P., Carlyle Partners V-A,
L.P., CP V Coinvestment A, L.P., CP V Coinvestment B, L.P., Syniverse
Coinvestment L.P., and their respective affiliates) (the “Releasees”), from any
and all liabilities of any nature whatsoever, known and unknown, fixed or
contingent, arising out of, based on, or related to my employment by the Company
or any other Releasee, the termination of such employment, and any dealings,
transactions or events involving the Releasees occurring prior to or on the date
I sign this Release, including but not limited to claims under the Civil Rights
Act of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended from time to time,
and any other federal, state or local law, rule or regulation, or common law
claim. This includes, but is not limited to, all wrongful termination and
“constructive discharge” claims, all discrimination claims, all claims relating
to any contracts of employment, whether express or implied, any covenant of good
faith and fair dealing, whether express or implied, and any tort of any nature.
This release is for any relief, no matter how denominated, including but not
limited to wages, back pay, front pay, benefits, compensatory damages,
liquidated damages, punitive damages or attorney’s fees. I also agree not to
commence or cooperate in the prosecution or investigation of any lawsuit,
administrative action or other claim or complaint against the Releasees, except
as required by law. This Release does not include any claims for breach by the
Company of its obligations under the Employment Agreement.
4.     By this Release, I not only release and discharge the Releasees from any
and all claims as stated above, but also those claims that might be made by any
other person or organization on my behalf and I specifically waive any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising


21






 
53327703.2

--------------------------------------------------------------------------------





out of my employment by or termination of employment with the Company, or any of
my dealings, transactions or events involving the Releasees occurring prior to
or on the date I sign this Release.
5.    I understand and agree that this Release will be binding on me and my
heirs, administrators and assigns. I acknowledge that I have not assigned any
claims or filed or initiated any legal proceedings against any of the Releasees.
6.    I understand that I have twenty-one (21) days (OR, IN THE EVENT MY
TERMINATION OF EMPLOYMENT IS “IN CONNECTION WITH AN EXIT INCENTIVE OR OTHER
EMPLOYMENT TERMINATION PROGRAM” (AS SUCH PHRASE IS DEFINED IN the adea),
FORTY-FIVE (45) DAYS) (THE APPLICABLE TIME PERIOD, THE “CONSIDERATION PERIOD”)
to consider whether or not to sign this Release. I ACKNOWLEDGE AND AGREE THAT
THE CONSIDERATION PERIOD WILL NOT BE AFFECTED OR EXTENDED BY ANY CHANGES,
WHETHER OR NOT MATERIAL, THAT MIGHT BE MADE TO THIS RELEASE. The Company hereby
advises me of my right to consult with an attorney before signing the Release
and I acknowledge that I have had an opportunity to consult with an attorney and
have either held such consultation or have determined not to consult with an
attorney.
7.    I understand that I may revoke my acceptance of this Release by delivering
WRITTEN notice of my revocation to general counsel of the Company within the
seven (7) day period beginning on the day following the day I sign the Release
(the “Revocation period”). If I do not revoke my acceptance of this Release
within the revocation period, it will be legally binding and enforceable on the
day immediately following the last day of the revocation period.
8.    I acknowledge and agree that if any provision of this Release is found,
held or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.


9.    This Release is deemed made and entered into in the State of Delaware, and
in all respects shall be interpreted, enforced and governed under the internal
laws of the State of Delaware, to the extent not preempted by federal law.


* * * * *




22






 
53327703.2

--------------------------------------------------------------------------------





I acknowledge and agree that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Release and
that I voluntarily enter into this Release by signing below. Upon execution, I
agree to deliver a signed copy of this Release to the General Counsel of the
Company.


/S/ TIMOTHY MOSS
Timothy Moss
Date: June 16, 2016






23






 
53327703.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




Syniverse Corporation




By:    /S/ STEPHEN C. GRAY    
Its:    President and CEO


Executive




By:    /S/ TIMOTHY MOSS
Timothy Moss




Signature Page for Employment Agreement for Timothy Moss
53327703.2

--------------------------------------------------------------------------------






EXHIBIT A


WAIVER AND RELEASE OF CLAIMS AGREEMENT
In exchange for the payments and benefits described in that certain Employment
Agreement (the “Employment Agreement”), entered into between myself and
Syniverse Corporation, a Delaware corporation (together with any subsidiaries
and affiliates as may have employed me from time to time, and any successor(s)
thereto, the “Company”), dated June 16, 2016, I freely and voluntarily agree to
enter into and be bound by this Waiver and Release of Claims Agreement (the
“Release”):
1.    I acknowledge that the Company delivered this Release to me on June 16,
2016.
2.    I acknowledge that, but for my execution of this Release, I would not be
entitled to receive the payments and benefits set forth in the Employment
Agreement.
3.    I, and anyone claiming through me (including without limitation my heirs,
and agents, representatives and assigns), hereby irrevocably waive and forever
release and discharge the Company, its parents, subsidiaries, affiliates,
officers, directors, employees, agents, predecessors, successors and assigns
(including, without limitation, Carlyle Partners V, L.P., Carlyle Partners V-A,
L.P., CP V Coinvestment A, L.P., CP V Coinvestment B, L.P., Syniverse
Coinvestment L.P., and their respective affiliates) (the “Releasees”), from any
and all liabilities of any nature whatsoever, known and unknown, fixed or
contingent, arising out of, based on, or related to my employment by the Company
or any other Releasee, the termination of such employment, and any dealings,
transactions or events involving the Releasees occurring prior to or on the date
I sign this Release, including but not limited to claims under the Civil Rights
Act of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended from time to time,
and any other federal, state or local law, rule or regulation, or common law
claim. This includes, but is not limited to, all wrongful termination and
“constructive discharge” claims, all discrimination claims, all claims relating
to any contracts of employment, whether express or implied, any covenant of good
faith and fair dealing, whether express or implied, and any tort of any nature.
This release is for any relief, no matter how denominated, including but not
limited to wages, back pay, front pay, benefits, compensatory damages,
liquidated damages, punitive damages or attorney’s fees. I also agree not to
commence or cooperate in the prosecution or investigation of any lawsuit,
administrative action or other claim or complaint against the Releasees, except
as required by law. This Release does not include any claims for breach by the
Company of its obligations under the Employment Agreement.
4.     By this Release, I not only release and discharge the Releasees from any
and all claims as stated above, but also those claims that might be made by any
other person or organization on my behalf and I specifically waive any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising




 
53327703.2

--------------------------------------------------------------------------------





out of my employment by or termination of employment with the Company, or any of
my dealings, transactions or events involving the Releasees occurring prior to
or on the date I sign this Release.
5.    I understand and agree that this Release will be binding on me and my
heirs, administrators and assigns. I acknowledge that I have not assigned any
claims or filed or initiated any legal proceedings against any of the Releasees.
6.    I UNDERSTAND THAT I HAVE TWENTY-ONE (21) DAYS (OR, IN THE EVENT MY
TERMINATION OF EMPLOYMENT IS “IN CONNECTION WITH AN EXIT INCENTIVE OR OTHER
EMPLOYMENT TERMINATION PROGRAM” (AS SUCH PHRASE IS DEFINED IN THE ADEA),
FORTY-FIVE (45) DAYS) (THE APPLICABLE TIME PERIOD, THE “CONSIDERATION PERIOD”)
TO CONSIDER WHETHER OR NOT TO SIGN THIS RELEASE. I ACKNOWLEDGE AND AGREE THAT
THE CONSIDERATION PERIOD WILL NOT BE AFFECTED OR EXTENDED BY ANY CHANGES,
WHETHER OR NOT MATERIAL, THAT MIGHT BE MADE TO THIS RELEASE. THE COMPANY HEREBY
ADVISES ME OF MY RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THE RELEASE
AND I ACKNOWLEDGE THAT I HAVE HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY AND
HAVE EITHER HELD SUCH CONSULTATION OR HAVE DETERMINED NOT TO CONSULT WITH AN
ATTORNEY.
7.    I UNDERSTAND THAT I MAY REVOKE MY ACCEPTANCE OF THIS RELEASE BY DELIVERING
WRITTEN NOTICE OF MY REVOCATION TO GENERAL COUNSEL OF THE COMPANY WITHIN THE
SEVEN (7) DAY PERIOD BEGINNING ON THE DAY FOLLOWING THE DAY I SIGN THE RELEASE
(THE “REVOCATION PERIOD”). IF I DO NOT REVOKE MY ACCEPTANCE OF THIS RELEASE
WITHIN THE REVOCATION PERIOD, IT WILL BE LEGALLY BINDING AND ENFORCEABLE ON THE
DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE REVOCATION PERIOD.
8.    I acknowledge and agree that if any provision of this Release is found,
held or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.


9.    This Release is deemed made and entered into in the State of Delaware, and
in all respects shall be interpreted, enforced and governed under the internal
laws of the State of Delaware, to the extent not preempted by federal law.


* * * * *










 
53327703.2

--------------------------------------------------------------------------------






I acknowledge and agree that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Release and
that I voluntarily enter into this Release by signing below. Upon execution, I
agree to deliver a signed copy of this Release to the General Counsel of the
Company.


/S/ TIMOTHY MOSS
Timothy Moss
Date: June 16, 2016






Signature Page to Waiver and Release of Claims Agreement
53327703.2